In an action to recover damages for personal injuries, etc., the defendant Great Neck Union Free School District appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), dated August 22, 2002, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there exist triable issues of fact (see CPLR 3212 [b]) as to whether the defendant school district breached a duty to provide adequate supervision *537and. whether such negligence was a proximate cause of the infant plaintiffs injuries. The defendant Quintín Farrell’s history of violent and aggressive behavior, including a complaint by the infant plaintiff a few days before this incident, raises a question of fact as to whether the school district had sufficiently specific knowledge of his violent tendencies to have placed them on notice of the dangerous conduct which caused the injury (see Mirand v City of New York, 84 NY2d 44, 49-50 [1994]). Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.